260 Ga. 440 (1990)
396 S.E.2d 236
EDWARDS
v.
EDWARDS.
S90A0698.
Supreme Court of Georgia.
Decided October 4, 1990.
John W. Guest, for appellant.
Robert B. McCord, Jr., for appellee.
SMITH, Presiding Justice.
On March 17, 1989, the appellant, Sherion R. E. Edwards, filed for divorce against the appellee, Bobby Lee Edwards, in the Superior Court of Fulton County. When Mrs. Edwards did not appear, the trial court granted a decree of divorce and subsequently denied Mrs. Edwards' motion to set aside the final judgment and decree. We reverse.
Granting a divorce to Mr. Edwards when Mrs. Edwards was absent left several of Mrs. Edwards' claims unlitigated. Georgia Superior Court Rule 24.7 states, "no divorce decree shall be granted unless all contestable issues in the case have finally been resolved." Ga. Ct. & Bar Rules, p. 3-33. Here, Mrs. Edwards' claim for alimony and an equitable division of property were neither addressed nor resolved, and therefore the granting of the divorce was improper.
Judgment reversed. All the Justices concur, except Hunt, J., who concurs in the judgment only.